DETAILED ACTION
In response to the Amendments filed on July 8, 2022, claim 1 is amended; and claim 2 is still withdrawn. Currently, claims 1-10 are still pending with claims 1 and 3-10 being further examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (US Pub. No. 2016/0030683 A1).
Claim 1. Taylor discloses a medicament delivery device, comprising: 
a reservoir (i.e., drug reservoir) for holding a medicament ([0069]); 
a pressurizing system (i.e., displaceable member of the pump device such as piston, diaphragm, bladder, or plunger) that dispenses the medicament from the reservoir when operating ([0069]); 
a hollow cannula (100) for insertion into a patient ([0069]); 
a fluid delivery path (i.e., fluid pathway between the displaceable member of the pump device and infusion set 100 including cannula 106) disposed between the pressurizing system and the hollow cannula and communicating the medicament therebetween ([0063]); and 
a pressure sensor (180) external to the pressurizing system (Fig. 11; i.e., sensor 180 is positioned external to pump 102) and in continuous fluid communication with the fluid delivery path ([0070]), for sensing a back pressure in the fluid delivery path ([0071]), and for providing an indication when the back pressure drops below a predetermined threshold when the pressurizing system ceases operation ([0071]; i.e., provide indication via user interface 22).
Claim 3. Taylor discloses the medicament delivery system according to claim 1, wherein: the pressurizing system comprises a pump (102); the fluid delivery path comprises an infusion line set (106); and the pressure sensor is disposed in-line in the infusion line set ([0070]).  

Response to Arguments
With regards to the previous claim objections, the amendments to the claims are considered sufficient to clarifying the previous informalities. Therefore, the previous objections were withdrawn.

With regards to the previous 35 U.S.C. 112(a) rejections, the amendments to the claim and applicant’s arguments on pg. 5 of the response are considered sufficient to clarifying the previous new matter issue. Therefore, the previous 35 U.S.C. 112(a) rejections are hereby withdrawn.

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 6-9 are allowed.
Claims 4, 5, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  it is noted that while Strobl discloses the claimed medicament delivery device as explained above, Strobl does not disclose of pressure sensor comprising a as required by claims 4, 6, and 10. Moreover, while Taylor discloses the limitations of claims 1 and 3 as explained above, Taylor does not disclose the specifics of the pressure sensor as required by claims 4-10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783